Name: 2014/955/EU: Commission Decision of 18 December 2014 amending Decision 2000/532/EC on the list of waste pursuant to Directive 2008/98/EC of the European Parliament and of the Council Text with EEA relevance
 Type: Decision
 Subject Matter: documentation;  technology and technical regulations;  deterioration of the environment
 Date Published: 2014-12-30

 30.12.2014 EN Official Journal of the European Union L 370/44 COMMISSION DECISION of 18 December 2014 amending Decision 2000/532/EC on the list of waste pursuant to Directive 2008/98/EC of the European Parliament and of the Council (Text with EEA relevance) (2014/955/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/98/EC of the European Parliament and of the Council of 19 November 2008 on waste and repealing certain Directives (1), and in particular Article 7(1) thereof, Whereas: (1) A Union list of hazardous waste (hereafter list of waste) was established by Council Decision 94/904/EC (2), and that Decision has been replaced by Commission Decision 2000/532/EC (3). (2) Directive 2008/98/EC provides that the attribution of the hazardous properties H 4, H 5, H 6, H 7, H 8, H 10, H 11 and H 14 is to be made on the basis of the criteria laid down by Annex VI to Council Directive 67/548/EEC (4). (3) Directive 67/548/EEC has been replaced by Regulation (EC) No 1272/2008 of the European Parliament and of the Council (5) with effect from 1 June 2015, reflecting technical and scientific progress. By way of derogation, Directive 67/548/EEC may apply to some mixtures until 1 June 2017, in case they were classified, labelled and packaged in accordance with Directive 1999/45/EC of the European Parliament and of the Council (6) and already placed on the market before 1 June 2015. (4) Requirements of Decision 2000/532/EC for the classification of wastes as hazardous regarding the hazardous properties H 3 to H 8, H 10 and H 11 need to be adapted to technical and scientific progress and aligned with the new legislation on chemicals, where appropriate. These requirements have been included in Annex III to Directive 2008/98/EC. (5) The Annex to Decision 2000/532/EC establishing the list of waste needs to be amended to align it with the terminology used in Regulation (EC) No 1272/2008. It is appropriate to refer to Council Regulation (EC) No 440/2008 (7) or other internationally recognised test methods and guidelines when the attribution of hazardous properties is conducted by performing a test. (6) The properties that render wastes hazardous are precisely defined in Annex III to Directive 2008/98/EC. Therefore, the characteristics displayed by waste to be considered as hazardous as regards H3 to H8, H 10 and H 11 that were included in Article 2 of Decision 2000/532/EC have become redundant. (7) The requirements of Article 3 of Decision 2000/532/EC are included in Articles 7(2) and (3) of Directive 2008/98/EC. Therefore, they have become redundant. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee provided for in Article 39 of Directive 2008/98/EC, HAS ADOPTED THIS DECISION: Article 1 Decision 2000/532/EC is amended as follows: (1) Articles 2 and 3 are deleted. (2) The Annex is replaced by the Annex to this Decision. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 June 2015. Done at Brussels, 18 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 312, 22.11.2008, p. 3. (2) Council Decision 94/904/EC of 22 December 1994 establishing a list of hazardous waste pursuant to Article 1(4) of Council Directive 91/689/EEC on hazardous waste (OJ L 356, 31.12.1994, p. 14). (3) Commission Decision 2000/532/EC of 3 May 2000 replacing Decision 94/3/EC establishing a list of wastes pursuant to Article 1(a) of Council Directive 75/442/EEC on waste and Council Decision 94/904/EC establishing a list of hazardous waste pursuant to Article 1(4) of Council Directive 91/689/EEC on hazardous waste (OJ L 226, 6.9.2000, p. 3). (4) Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (OJ 196, 16.8.1967, p. 1). (5) Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures, amending and repealing Directives 67/548/EEC and 1999/45/EC, and amending Regulation (EC) No 1907/2006 (OJ L 353, 31.12.2008, p. 1). (6) Directive 1999/45/EC of the European Parliament and of the Council of 31 May 1999 concerning the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations (OJ L 200, 30.7.1999, p. 1). (7) Council Regulation (EC) No 440/2008 of 30 May 2008 laying down test methods pursuant to Regulation (EC) No 1907/2006 of the European Parliament and of the Council on the Registration, Evaluation, Authorisation and Restriction of Chemicals (REACH) (OJ L 142, 31.5.2008, p. 1). ANNEX LIST OF WASTE REFERRED TO IN ARTICLE 7 OF DIRECTIVE 2008/98/EC DEFINITIONS For the purposes of this Annex, the following definitions shall apply: 1. hazardous substance means a substance classified as hazardous as a consequence of fulfilling the criteria laid down in parts 2 to 5 of Annex I to Regulation (EC) No 1272/2008; 2. heavy metal means any compound of antimony, arsenic, cadmium, chromium (VI), copper, lead, mercury, nickel, selenium, tellurium, thallium and tin, as well as these materials in metallic form, as far as these are classified as hazardous substances; 3. polychlorinated biphenyls and polychlorinated terphenyls (PCBs) means PCBs as defined in Article 2(a) of Council Directive 96/59/EC (1); 4. transition metals means any of the following metals: any compound of scandium, vanadium, manganese, cobalt, copper, yttrium, niobium, hafnium, tungsten, titanium, chromium, iron, nickel, zinc, zirconium, molybdenum and tantalum, as well as these materials in metallic form, as far as these are classified as hazardous substances; 5. stabilisation means processes which change the hazardousness of the constituents in the waste and transform hazardous waste into non-hazardous waste; 6. solidification means processes which only change the physical state of the waste by using additives without changing the chemical properties of the waste; 7. partly stabilised wastes means wastes containing, after the stabilisation process, hazardous constituents which have not been changed completely into non-hazardous constituents and could be released into the environment in the short, middle or long term. ASSESSMENT AND CLASSIFICATION 1. Assessment of hazardous properties of waste When assessing the hazardous properties of wastes, the criteria laid down in Annex III to Directive 2008/98/EC shall apply. For the hazardous properties HP 4, HP 6 and HP 8, cut-off values for individual substances as indicated in Annex III to Directive 2008/98/EC shall apply to the assessment. Where a substance is present in the waste below its cut-off value, it shall not be included in any calculation of a threshold. Where a hazardous property of a waste has been assessed by a test and by using the concentrations of hazardous substances as indicated in Annex III to Directive 2008/98/EC, the results of the test shall prevail. 2. Classification of waste as hazardous Any waste marked with an asterisk (*) in the list of wastes shall be considered as hazardous waste pursuant to Directive 2008/98/EC, unless Article 20 of that Directive applies. For those wastes for which hazardous and non-hazardous waste codes could be assigned, the following shall apply:  An entry in the harmonised list of wastes marked as hazardous, having a specific or general reference to 'hazardous substances', is only appropriate to a waste when that waste contains relevant hazardous substances that cause the waste to display one or more of the hazardous properties HP 1 to HP 8 and/or HP 10 to HP 15 as listed in Annex III to Directive 2008/98/EC. The assessment of the hazardous property HP 9 'infectious' shall be made according to relevant legislation or reference documents in the Member States.  A hazardous property can be assessed by using the concentration of substances in the waste as specified in Annex III to Directive 2008/98/EC or, unless otherwise specified in Regulation (EC) No 1272/2008, by performing a test in accordance with Regulation (EC) No 440/2008 or other internationally recognised test methods and guidelines, taking into account Article 7 of Regulation (EC) No 1272/2008 as regards animal and human testing.  Wastes containing polychlorinated dibenzo-p-dioxins and dibenzofurans (PCDD/PCDF), DDT (1,1,1-trichloro-2,2-bis (4-chlorophenyl)ethane), chlordane, hexachlorocyclohexanes (including lindane), dieldrin, endrin, heptachlor, hexaclorobenzene, chlordecone, aldrine, pentachlorobenzene, mirex, toxaphene hexabromobiphenyl and/or PCB exceeding the concentration limits indicated in Annex IV to Regulation (EC) No 850/2004 of the European Parliament and of the Council (2) shall be classified as hazardous.  The concentration limits defined in Annex III to Directive 2008/98/EC do not apply to pure metal alloys in their massive form (not contaminated with hazardous substances). Those waste alloys that are considered as hazardous waste are specifically enumerated in this list and marked with an asterisk (*).  Where applicable, the following notes included in Annex VI to Regulation (EC) No 1272/2008 may be taken into account when establishing the hazardous properties of wastes:  1.1.3.1. Notes relating to the identification, classification and labelling of substances: Notes B, D, F, J, L, M, P, Q, R, and U.  1.1.3.2. Notes relating to the classification and labelling of mixtures: Notes 1, 2, 3 and 5.  After assessing the hazardous properties for a waste according to this method, an appropriate hazardous or non-hazardous entry from the list of wastes shall be assigned. All other entries in the harmonised list of wastes are considered non-hazardous. LIST OF WASTE The different types of waste in the list are fully defined by the six-digit code for the waste and the respective two-digit and four-digit chapter headings. This implies that the following steps should be taken to identify a waste in the list:  Identify the source generating the waste in Chapters 01 to 12 or 17 to 20 and identify the appropriate six-digit code of the waste (excluding codes ending with 99 of these chapters). Note that a specific production unit may need to classify its activities in several chapters. For instance, a car manufacturer may find its wastes listed in Chapters 12 (wastes from shaping and surface treatment of metals), 11 (inorganic wastes containing metals from metal treatment and the coating of metals) and 08 (wastes from the use of coatings), depending on the different process steps.  If no appropriate waste code can be found in Chapters 01 to 12 or 17 to 20, the Chapters 13, 14 and 15 must be examined to identify the waste.  If none of these waste codes apply, the waste must be identified according to Chapter 16.  If the waste is not in Chapter 16 either, the 99 code (wastes not otherwise specified) must be used in the section of the list corresponding to the activity identified in step one. INDEX Chapters of the list 01 Wastes resulting from exploration, mining, quarrying, physical and chemical treatment of minerals 02 Wastes from agriculture, horticulture, aquaculture, forestry, hunting and fishing, food preparation and processing 03 Wastes from wood processing and the production of panels and furniture, pulp, paper and cardboard 04 Wastes from the leather, fur and textile industries 05 Wastes from petroleum refining, natural gas purification and pyrolytic treatment of coal 06 Wastes from inorganic chemical processes 07 Wastes from organic chemical processes 08 Wastes from the manufacture, formulation, supply and use (MFSU) of coatings (paints, varnishes and vitreous enamels), adhesives, sealants and printing inks 09 Wastes from the photographic industry 10 Wastes from thermal processes 11 Wastes from chemical surface treatment and coating of metals and other materials; non-ferrous hydro-metallurgy 12 Wastes from shaping and physical and mechanical surface treatment of metals and plastics 13 Oil wastes and wastes of liquid fuels (except edible oils, 05 and 12) 14 Waste organic solvents, refrigerants and propellants (except 07 and 08) 15 Waste packaging; absorbents, wiping cloths, filter materials and protective clothing not otherwise specified 16 Wastes not otherwise specified in the list 17 Construction and demolition wastes (including excavated soil from contaminated sites) 18 Wastes from human or animal health care and/or related research (except kitchen and restaurant wastes not arising from immediate health care) 19 Wastes from waste management facilities, off-site waste water treatment plants and the preparation of water intended for human consumption and water for industrial use 20 Municipal wastes (household waste and similar commercial, industrial and institutional wastes) including separately collected fractions 01 WASTES RESULTING FROM EXPLORATION, MINING, QUARRYING, AND PHYSICAL AND CHEMICAL TREATMENT OF MINERALS 01 01 wastes from mineral excavation 01 01 01 wastes from mineral metalliferous excavation 01 01 02 wastes from mineral non-metalliferous excavation 01 03 wastes from physical and chemical processing of metalliferous minerals 01 03 04* acid-generating tailings from processing of sulphide ore 01 03 05* other tailings containing hazardous substances 01 03 06 tailings other than those mentioned in 01 03 04 and 01 03 05 01 03 07* other wastes containing hazardous substances from physical and chemical processing of metalliferous minerals 01 03 08 dusty and powdery wastes other than those mentioned in 01 03 07 01 03 09 red mud from alumina production other than the wastes mentioned in 01 03 10 01 03 10* red mud from alumina production containing hazardous substances other than the wastes mentioned in 01 03 07 01 03 99 wastes not otherwise specified 01 04 wastes from physical and chemical processing of non-metalliferous minerals 01 04 07* wastes containing hazardous substances from physical and chemical processing of non-metalliferous minerals 01 04 08 waste gravel and crushed rocks other than those mentioned in 01 04 07 01 04 09 waste sand and clays 01 04 10 dusty and powdery wastes other than those mentioned in 01 04 07 01 04 11 wastes from potash and rock salt processing other than those mentioned in 01 04 07 01 04 12 tailings and other wastes from washing and cleaning of minerals other than those mentioned in 01 04 07 and 01 04 11 01 04 13 wastes from stone cutting and sawing other than those mentioned in 01 04 07 01 04 99 wastes not otherwise specified 01 05 drilling muds and other drilling wastes 01 05 04 freshwater drilling muds and wastes 01 05 05* oil-containing drilling muds and wastes 01 05 06* drilling muds and other drilling wastes containing hazardous substances 01 05 07 barite-containing drilling muds and wastes other than those mentioned in 01 05 05 and 01 05 06 01 05 08 chloride-containing drilling muds and wastes other than those mentioned in 01 05 05 and 01 05 06 01 05 99 wastes not otherwise specified 02 WASTES FROM AGRICULTURE, HORTICULTURE, AQUACULTURE, FORESTRY, HUNTING AND FISHING, FOOD PREPARATION AND PROCESSING 02 01 wastes from agriculture, horticulture, aquaculture, forestry, hunting and fishing 02 01 01 sludges from washing and cleaning 02 01 02 animal-tissue waste 02 01 03 plant-tissue waste 02 01 04 waste plastics (except packaging) 02 01 06 animal faeces, urine and manure (including spoiled straw), effluent, collected separately and treated off-site 02 01 07 wastes from forestry 02 01 08* agrochemical waste containing hazardous substances 02 01 09 agrochemical waste other than those mentioned in 02 01 08 02 01 10 waste metal 02 01 99 wastes not otherwise specified 02 02 wastes from the preparation and processing of meat, fish and other foods of animal origin 02 02 01 sludges from washing and cleaning 02 02 02 animal-tissue waste 02 02 03 materials unsuitable for consumption or processing 02 02 04 sludges from on-site effluent treatment 02 02 99 wastes not otherwise specified 02 03 wastes from fruit, vegetables, cereals, edible oils, cocoa, coffee, tea and tobacco preparation and processing; conserve production; yeast and yeast extract production, molasses preparation and fermentation 02 03 01 sludges from washing, cleaning, peeling, centrifuging and separation 02 03 02 wastes from preserving agents 02 03 03 wastes from solvent extraction 02 03 04 materials unsuitable for consumption or processing 02 03 05 sludges from on-site effluent treatment 02 03 99 wastes not otherwise specified 02 04 wastes from sugar processing 02 04 01 soil from cleaning and washing beet 02 04 02 off-specification calcium carbonate 02 04 03 sludges from on-site effluent treatment 02 04 99 wastes not otherwise specified 02 05 wastes from the dairy products industry 02 05 01 materials unsuitable for consumption or processing 02 05 02 sludges from on-site effluent treatment 02 05 99 wastes not otherwise specified 02 06 wastes from the baking and confectionery industry 02 06 01 materials unsuitable for consumption or processing 02 06 02 wastes from preserving agents 02 06 03 sludges from on-site effluent treatment 02 06 99 wastes not otherwise specified 02 07 wastes from the production of alcoholic and non-alcoholic beverages (except coffee, tea and cocoa) 02 07 01 wastes from washing, cleaning and mechanical reduction of raw materials 02 07 02 wastes from spirits distillation 02 07 03 wastes from chemical treatment 02 07 04 materials unsuitable for consumption or processing 02 07 05 sludges from on-site effluent treatment 02 07 99 wastes not otherwise specified 03 WASTES FROM WOOD PROCESSING AND THE PRODUCTION OF PANELS AND FURNITURE, PULP, PAPER AND CARDBOARD 03 01 wastes from wood processing and the production of panels and furniture 03 01 01 waste bark and cork 03 01 04* sawdust, shavings, cuttings, wood, particle board and veneer containing hazardous substances 03 01 05 sawdust, shavings, cuttings, wood, particle board and veneer other than those mentioned in 03 01 04 03 01 99 wastes not otherwise specified 03 02 wastes from wood preservation 03 02 01* non-halogenated organic wood preservatives 03 02 02* organochlorinated wood preservatives 03 02 03* organometallic wood preservatives 03 02 04* inorganic wood preservatives 03 02 05* other wood preservatives containing hazardous substances 03 02 99 wood preservatives not otherwise specified 03 03 wastes from pulp, paper and cardboard production and processing 03 03 01 waste bark and wood 03 03 02 green liquor sludge (from recovery of cooking liquor) 03 03 05 de-inking sludges from paper recycling 03 03 07 mechanically separated rejects from pulping of waste paper and cardboard 03 03 08 wastes from sorting of paper and cardboard destined for recycling 03 03 09 lime mud waste 03 03 10 fibre rejects, fibre-, filler- and coating-sludges from mechanical separation 03 03 11 sludges from on-site effluent treatment other than those mentioned in 03 03 10 03 03 99 wastes not otherwise specified 04 WASTES FROM THE LEATHER, FUR AND TEXTILE INDUSTRIES 04 01 wastes from the leather and fur industry 04 01 01 fleshings and lime split wastes 04 01 02 liming waste 04 01 03* degreasing wastes containing solvents without a liquid phase 04 01 04 tanning liquor containing chromium 04 01 05 tanning liquor free of chromium 04 01 06 sludges, in particular from on-site effluent treatment containing chromium 04 01 07 sludges, in particular from on-site effluent treatment free of chromium 04 01 08 waste tanned leather (blue sheetings, shavings, cuttings, buffing dust) containing chromium 04 01 09 wastes from dressing and finishing 04 01 99 wastes not otherwise specified 04 02 wastes from the textile industry 04 02 09 wastes from composite materials (impregnated textile, elastomer, plastomer) 04 02 10 organic matter from natural products (for example grease, wax) 04 02 14* wastes from finishing containing organic solvents 04 02 15 wastes from finishing other than those mentioned in 04 02 14 04 02 16* dyestuffs and pigments containing hazardous substances 04 02 17 dyestuffs and pigments other than those mentioned in 04 02 16 04 02 19* sludges from on-site effluent treatment containing hazardous substances 04 02 20 sludges from on-site effluent treatment other than those mentioned in 04 02 19 04 02 21 wastes from unprocessed textile fibres 04 02 22 wastes from processed textile fibres 04 02 99 wastes not otherwise specified 05 WASTES FROM PETROLEUM REFINING, NATURAL GAS PURIFICATION AND PYROLYTIC TREATMENT OF COAL 05 01 wastes from petroleum refining 05 01 02* desalter sludges 05 01 03* tank bottom sludges 05 01 04* acid alkyl sludges 05 01 05* oil spills 05 01 06* oily sludges from maintenance operations of the plant or equipment 05 01 07* acid tars 05 01 08* other tars 05 01 09* sludges from on-site effluent treatment containing hazardous substances 05 01 10 sludges from on-site effluent treatment other than those mentioned in 05 01 09 05 01 11* wastes from cleaning of fuels with bases 05 01 12* oil containing acids 05 01 13 boiler feedwater sludges 05 01 14 wastes from cooling columns 05 01 15* spent filter clays 05 01 16 sulphur-containing wastes from petroleum desulphurisation 05 01 17 Bitumen 05 01 99 wastes not otherwise specified 05 06 wastes from the pyrolytic treatment of coal 05 06 01* acid tars 05 06 03* other tars 05 06 04 waste from cooling columns 05 06 99 wastes not otherwise specified 05 07 wastes from natural gas purification and transportation 05 07 01* wastes containing mercury 05 07 02 wastes containing sulphur 05 07 99 wastes not otherwise specified 06 WASTES FROM INORGANIC CHEMICAL PROCESSES 06 01 wastes from the manufacture, formulation, supply and use (MFSU) of acids 06 01 01* sulphuric acid and sulphurous acid 06 01 02* hydrochloric acid 06 01 03* hydrofluoric acid 06 01 04* phosphoric and phosphorous acid 06 01 05* nitric acid and nitrous acid 06 01 06* other acids 06 01 99 wastes not otherwise specified 06 02 wastes from the MFSU of bases 06 02 01* calcium hydroxide 06 02 03* ammonium hydroxide 06 02 04* sodium and potassium hydroxide 06 02 05* other bases 06 02 99 wastes not otherwise specified 06 03 wastes from the MFSU of salts and their solutions and metallic oxides 06 03 11* solid salts and solutions containing cyanides 06 03 13* solid salts and solutions containing heavy metals 06 03 14 solid salts and solutions other than those mentioned in 06 03 11 and 06 03 13 06 03 15* metallic oxides containing heavy metals 06 03 16 metallic oxides other than those mentioned in 06 03 15 06 03 99 wastes not otherwise specified 06 04 metal-containing wastes other than those mentioned in 06 03 06 04 03* wastes containing arsenic 06 04 04* wastes containing mercury 06 04 05* wastes containing other heavy metals 06 04 99 wastes not otherwise specified 06 05 sludges from on-site effluent treatment 06 05 02* sludges from on-site effluent treatment containing hazardous substances 06 05 03 sludges from on-site effluent treatment other than those mentioned in 06 05 02 06 06 wastes from the MFSU of sulphur chemicals, sulphur chemical processes and desulphurisation processes 06 06 02* wastes containing hazardous sulphides 06 06 03 wastes containing sulphides other than those mentioned in 06 06 02 06 06 99 wastes not otherwise specified 06 07 wastes from the MFSU of halogens and halogen chemical processes 06 07 01* wastes containing asbestos from electrolysis 06 07 02* activated carbon from chlorine production 06 07 03* barium sulphate sludge containing mercury 06 07 04* solutions and acids, for example contact acid 06 07 99 wastes not otherwise specified 06 08 wastes from the MFSU of silicon and silicon derivatives 06 08 02* waste containing hazardous chlorosilanes 06 08 99 wastes not otherwise specified 06 09 wastes from the MSFU of phosphorous chemicals and phosphorous chemical processes 06 09 02 phosphorous slag 06 09 03* calcium-based reaction wastes containing or contaminated with hazardous substances 06 09 04 calcium-based reaction wastes other than those mentioned in 06 09 03 06 09 99 wastes not otherwise specified 06 10 wastes from the MFSU of nitrogen chemicals, nitrogen chemical processes and fertiliser manufacture 06 10 02* wastes containing hazardous substances 06 10 99 wastes not otherwise specified 06 11 wastes from the manufacture of inorganic pigments and opacificiers 06 11 01 calcium-based reaction wastes from titanium dioxide production 06 11 99 wastes not otherwise specified 06 13 wastes from inorganic chemical processes not otherwise specified 06 13 01* inorganic plant protection products, wood-preserving agents and other biocides. 06 13 02* spent activated carbon (except 06 07 02) 06 13 03 carbon black 06 13 04* wastes from asbestos processing 06 13 05* Soot 06 13 99 wastes not otherwise specified 07 WASTES FROM ORGANIC CHEMICAL PROCESSES 07 01 wastes from the manufacture, formulation, supply and use (MFSU) of basic organic chemicals 07 01 01* aqueous washing liquids and mother liquors 07 01 03* organic halogenated solvents, washing liquids and mother liquors 07 01 04* other organic solvents, washing liquids and mother liquors 07 01 07* halogenated still bottoms and reaction residues 07 01 08* other still bottoms and reaction residues 07 01 09* halogenated filter cakes and spent absorbents 07 01 10* other filter cakes and spent absorbents 07 01 11* sludges from on-site effluent treatment containing hazardous substances 07 01 12 sludges from on-site effluent treatment other than those mentioned in 07 01 11 07 01 99 wastes not otherwise specified 07 02 wastes from the MFSU of plastics, synthetic rubber and man-made fibres 07 02 01* aqueous washing liquids and mother liquors 07 02 03* organic halogenated solvents, washing liquids and mother liquors 07 02 04* other organic solvents, washing liquids and mother liquors 07 02 07* halogenated still bottoms and reaction residues 07 02 08* other still bottoms and reaction residues 07 02 09* halogenated filter cakes and spent absorbents 07 02 10* other filter cakes and spent absorbents 07 02 11* sludges from on-site effluent treatment containing hazardous substances 07 02 12 sludges from on-site effluent treatment other than those mentioned in 07 02 11 07 02 13 waste plastic 07 02 14* wastes from additives containing hazardous substances 07 02 15 wastes from additives other than those mentioned in 07 02 14 07 02 16* waste containing hazardous silicones 07 02 17 waste containing silicones other than those mentioned in 07 02 16 07 02 99 wastes not otherwise specified 07 03 wastes from the MFSU of organic dyes and pigments (except 06 11) 07 03 01* aqueous washing liquids and mother liquors 07 03 03* organic halogenated solvents, washing liquids and mother liquors 07 03 04* other organic solvents, washing liquids and mother liquors 07 03 07* halogenated still bottoms and reaction residues 07 03 08* other still bottoms and reaction residues 07 03 09* halogenated filter cakes and spent absorbents 07 03 10* other filter cakes and spent absorbents 07 03 11* sludges from on-site effluent treatment containing hazardous substances 07 03 12 sludges from on-site effluent treatment other than those mentioned in 07 03 11 07 03 99 wastes not otherwise specified 07 04 wastes from the MFSU of organic plant protection products (except 02 01 08 and 02 01 09), wood preserving agents (except 03 02) and other biocides 07 04 01* aqueous washing liquids and mother liquors 07 04 03* organic halogenated solvents, washing liquids and mother liquors 07 04 04* other organic solvents, washing liquids and mother liquors 07 04 07* halogenated still bottoms and reaction residues 07 04 08* other still bottoms and reaction residues 07 04 09* halogenated filter cakes and spent absorbents 07 04 10* other filter cakes and spent absorbents 07 04 11* sludges from on-site effluent treatment containing hazardous substances 07 04 12 sludges from on-site effluent treatment other than those mentioned in 07 04 11 07 04 13* solid wastes containing hazardous substances 07 04 99 wastes not otherwise specified 07 05 wastes from the MFSU of pharmaceuticals 07 05 01* aqueous washing liquids and mother liquors 07 05 03* organic halogenated solvents, washing liquids and mother liquors 07 05 04* other organic solvents, washing liquids and mother liquors 07 05 07* halogenated still bottoms and reaction residues 07 05 08* other still bottoms and reaction residues 07 05 09* halogenated filter cakes and spent absorbents 07 05 10* other filter cakes and spent absorbents 07 05 11* sludges from on-site effluent treatment containing hazardous substances 07 05 12 sludges from on-site effluent treatment other than those mentioned in 07 05 11 07 05 13* solid wastes containing hazardous substances 07 05 14 solid wastes other than those mentioned in 07 05 13 07 05 99 wastes not otherwise specified 07 06 wastes from the MFSU of fats, grease, soaps, detergents, disinfectants and cosmetics 07 06 01* aqueous washing liquids and mother liquors 07 06 03* organic halogenated solvents, washing liquids and mother liquors 07 06 04* other organic solvents, washing liquids and mother liquors 07 06 07* halogenated still bottoms and reaction residues 07 06 08* other still bottoms and reaction residues 07 06 09* halogenated filter cakes and spent absorbents 07 06 10* other filter cakes and spent absorbents 07 06 11* sludges from on-site effluent treatment containing hazardous substances 07 06 12 sludges from on-site effluent treatment other than those mentioned in 07 06 11 07 06 99 wastes not otherwise specified 07 07 wastes from the MFSU of fine chemicals and chemical products not otherwise specified 07 07 01* aqueous washing liquids and mother liquors 07 07 03* organic halogenated solvents, washing liquids and mother liquors 07 07 04* other organic solvents, washing liquids and mother liquors 07 07 07* halogenated still bottoms and reaction residues 07 07 08* other still bottoms and reaction residues 07 07 09* halogenated filter cakes and spent absorbents 07 07 10* other filter cakes and spent absorbents 07 07 11* sludges from on-site effluent treatment containing hazardous substances 07 07 12 sludges from on-site effluent treatment other than those mentioned in 07 07 11 07 07 99 wastes not otherwise specified 08 WASTES FROM THE MANUFACTURE, FORMULATION, SUPPLY AND USE (MFSU) OF COATINGS (PAINTS, VARNISHES AND VITREOUS ENAMELS), ADHESIVES, SEALANTS AND PRINTING INKS 08 01 wastes from MFSU and removal of paint and varnish 08 01 11* waste paint and varnish containing organic solvents or other hazardous substances 08 01 12 waste paint and varnish other than those mentioned in 08 01 11 08 01 13* sludges from paint or varnish containing organic solvents or other hazardous substances 08 01 14 sludges from paint or varnish other than those mentioned in 08 01 13 08 01 15* aqueous sludges containing paint or varnish containing organic solvents or other hazardous substances 08 01 16 aqueous sludges containing paint or varnish other than those mentioned in 08 01 15 08 01 17* wastes from paint or varnish removal containing organic solvents or other hazardous substances 08 01 18 wastes from paint or varnish removal other than those mentioned in 08 01 17 08 01 19* aqueous suspensions containing paint or varnish containing organic solvents or other hazardous substances 08 01 20 aqueous suspensions containing paint or varnish other than those mentioned in 08 01 19 08 01 21* waste paint or varnish remover 08 01 99 wastes not otherwise specified 08 02 wastes from MFSU of other coatings (including ceramic materials) 08 02 01 waste coating powders 08 02 02 aqueous sludges containing ceramic materials 08 02 03 aqueous suspensions containing ceramic materials 08 02 99 wastes not otherwise specified 08 03 wastes from MFSU of printing inks 08 03 07 aqueous sludges containing ink 08 03 08 aqueous liquid waste containing ink 08 03 12* waste ink containing hazardous substances 08 03 13 waste ink other than those mentioned in 08 03 12 08 03 14* ink sludges containing hazardous substances 08 03 15 ink sludges other than those mentioned in 08 03 14 08 03 16* waste etching solutions 08 03 17* waste printing toner containing hazardous substances 08 03 18 waste printing toner other than those mentioned in 08 03 17 08 03 19* disperse oil 08 03 99 wastes not otherwise specified 08 04 wastes from MFSU of adhesives and sealants (including waterproofing products) 08 04 09* waste adhesives and sealants containing organic solvents or other hazardous substances 08 04 10 waste adhesives and sealants other than those mentioned in 08 04 09 08 04 11* adhesive and sealant sludges containing organic solvents or other hazardous substances 08 04 12 adhesive and sealant sludges other than those mentioned in 08 04 11 08 04 13* aqueous sludges containing adhesives or sealants containing organic solvents or other hazardous substances 08 04 14 aqueous sludges containing adhesives or sealants other than those mentioned in 08 04 13 08 04 15* aqueous liquid waste containing adhesives or sealants containing organic solvents or other hazardous substances 08 04 16 aqueous liquid waste containing adhesives or sealants other than those mentioned in 08 04 15 08 04 17* rosin oil 08 04 99 wastes not otherwise specified 08 05 wastes not otherwise specified in 08 08 05 01* waste isocyanates 09 WASTES FROM THE PHOTOGRAPHIC INDUSTRY 09 01 wastes from the photographic industry 09 01 01* water-based developer and activator solutions 09 01 02* water-based offset plate developer solutions 09 01 03* solvent-based developer solutions 09 01 04* fixer solutions 09 01 05* bleach solutions and bleach fixer solutions 09 01 06* wastes containing silver from on-site treatment of photographic wastes 09 01 07 photographic film and paper containing silver or silver compounds 09 01 08 photographic film and paper free of silver or silver compounds 09 01 10 single-use cameras without batteries 09 01 11* single-use cameras containing batteries included in 16 06 01, 16 06 02 or 16 06 03 09 01 12 single-use cameras containing batteries other than those mentioned in 09 01 11 09 01 13* aqueous liquid waste from on-site reclamation of silver other than those mentioned in 09 01 06 09 01 99 wastes not otherwise specified 10 WASTES FROM THERMAL PROCESSES 10 01 wastes from power stations and other combustion plants (except 19) 10 01 01 bottom ash, slag and boiler dust (excluding boiler dust mentioned in 10 01 04) 10 01 02 coal fly ash 10 01 03 fly ash from peat and untreated wood 10 01 04* oil fly ash and boiler dust 10 01 05 calcium-based reaction wastes from flue-gas desulphurisation in solid form 10 01 07 calcium-based reaction wastes from flue-gas desulphurisation in sludge form 10 01 09* sulphuric acid 10 01 13* fly ash from emulsified hydrocarbons used as fuel 10 01 14* bottom ash, slag and boiler dust from co-incineration containing hazardous substances 10 01 15 bottom ash, slag and boiler dust from co-incineration other than those mentioned in 10 01 14 10 01 16* fly ash from co-incineration containing hazardous substances 10 01 17 fly ash from co-incineration other than those mentioned in 10 01 16 10 01 18* wastes from gas cleaning containing hazardous substances 10 01 19 wastes from gas cleaning other than those mentioned in 10 01 05, 10 01 07 and 10 01 18 10 01 20* sludges from on-site effluent treatment containing hazardous substances 10 01 21 sludges from on-site effluent treatment other than those mentioned in 10 01 20 10 01 22* aqueous sludges from boiler cleansing containing hazardous substances 10 01 23 aqueous sludges from boiler cleansing other than those mentioned in 10 01 22 10 01 24 sands from fluidised beds 10 01 25 wastes from fuel storage and preparation of coal-fired power plants 10 01 26 wastes from cooling-water treatment 10 01 99 wastes not otherwise specified 10 02 wastes from the iron and steel industry 10 02 01 wastes from the processing of slag 10 02 02 unprocessed slag 10 02 07* solid wastes from gas treatment containing hazardous substances 10 02 08 solid wastes from gas treatment other than those mentioned in 10 02 07 10 02 10 mill scales 10 02 11* wastes from cooling-water treatment containing oil 10 02 12 wastes from cooling-water treatment other than those mentioned in 10 02 11 10 02 13* sludges and filter cakes from gas treatment containing hazardous substances 10 02 14 sludges and filter cakes from gas treatment other than those mentioned in 10 02 13 10 02 15 other sludges and filter cakes 10 02 99 wastes not otherwise specified 10 03 wastes from aluminium thermal metallurgy 10 03 02 anode scraps 10 03 04* primary production slags 10 03 05 waste alumina 10 03 08* salt slags from secondary production 10 03 09* black drosses from secondary production 10 03 15* skimmings that are flammable or emit, upon contact with water, flammable gases in hazardous quantities 10 03 16 skimmings other than those mentioned in 10 03 15 10 03 17* tar-containing wastes from anode manufacture 10 03 18 carbon-containing wastes from anode manufacture other than those mentioned in 10 03 17 10 03 19* flue-gas dust containing hazardous substances 10 03 20 flue-gas dust other than those mentioned in 10 03 19 10 03 21* other particulates and dust (including ball-mill dust) containing hazardous substances 10 03 22 other particulates and dust (including ball-mill dust) other than those mentioned in 10 03 21 10 03 23* solid wastes from gas treatment containing hazardous substances 10 03 24 solid wastes from gas treatment other than those mentioned in 10 03 23 10 03 25* sludges and filter cakes from gas treatment containing hazardous substances 10 03 26 sludges and filter cakes from gas treatment other than those mentioned in 10 03 25 10 03 27* wastes from cooling-water treatment containing oil 10 03 28 wastes from cooling-water treatment other than those mentioned in 10 03 27 10 03 29* wastes from treatment of salt slags and black drosses containing hazardous substances 10 03 30 wastes from treatment of salt slags and black drosses other than those mentioned in 10 03 29 10 03 99 wastes not otherwise specified 10 04 wastes from lead thermal metallurgy 10 04 01* slags from primary and secondary production 10 04 02* dross and skimmings from primary and secondary production 10 04 03* calcium arsenate 10 04 04* flue-gas dust 10 04 05* other particulates and dust 10 04 06* solid wastes from gas treatment 10 04 07* sludges and filter cakes from gas treatment 10 04 09* wastes from cooling-water treatment containing oil 10 04 10 wastes from cooling-water treatment other than those mentioned in 10 04 09 10 04 99 wastes not otherwise specified 10 05 wastes from zinc thermal metallurgy 10 05 01 slags from primary and secondary production 10 05 03* flue-gas dust 10 05 04 other particulates and dust 10 05 05* solid waste from gas treatment 10 05 06* sludges and filter cakes from gas treatment 10 05 08* wastes from cooling-water treatment containing oil 10 05 09 wastes from cooling-water treatment other than those mentioned in 10 05 08 10 05 10* dross and skimmings that are flammable or emit, upon contact with water, flammable gases in hazardous quantities 10 05 11 dross and skimmings other than those mentioned in 10 05 10 10 05 99 wastes not otherwise specified 10 06 wastes from copper thermal metallurgy 10 06 01 slags from primary and secondary production 10 06 02 dross and skimmings from primary and secondary production 10 06 03* flue-gas dust 10 06 04 other particulates and dust 10 06 06* solid wastes from gas treatment 10 06 07* sludges and filter cakes from gas treatment 10 06 09* wastes from cooling-water treatment containing oil 10 06 10 wastes from cooling-water treatment other than those mentioned in 10 06 09 10 06 99 wastes not otherwise specified 10 07 wastes from silver, gold and platinum thermal metallurgy 10 07 01 slags from primary and secondary production 10 07 02 dross and skimmings from primary and secondary production 10 07 03 solid wastes from gas treatment 10 07 04 other particulates and dust 10 07 05 sludges and filter cakes from gas treatment 10 07 07* wastes from cooling-water treatment containing oil 10 07 08 wastes from cooling-water treatment other than those mentioned in 10 07 07 10 07 99 wastes not otherwise specified 10 08 wastes from other non-ferrous thermal metallurgy 10 08 04 particulates and dust 10 08 08* salt slag from primary and secondary production 10 08 09 other slags 10 08 10* dross and skimmings that are flammable or emit, upon contact with water, flammable gases in hazardous quantities 10 08 11 dross and skimmings other than those mentioned in 10 08 10 10 08 12* tar-containing wastes from anode manufacture 10 08 13 carbon-containing wastes from anode manufacture other than those mentioned in 10 08 12 10 08 14 anode scrap 10 08 15* flue-gas dust containing hazardous substances 10 08 16 flue-gas dust other than those mentioned in 10 08 15 10 08 17* sludges and filter cakes from flue-gas treatment containing hazardous substances 10 08 18 sludges and filter cakes from flue-gas treatment other than those mentioned in 10 08 17 10 08 19* wastes from cooling-water treatment containing oil 10 08 20 wastes from cooling-water treatment other than those mentioned in 10 08 19 10 08 99 wastes not otherwise specified 10 09 wastes from casting of ferrous pieces 10 09 03 furnace slag 10 09 05* casting cores and moulds which have not undergone pouring containing hazardous substances 10 09 06 casting cores and moulds which have not undergone pouring other than those mentioned in 10 09 05 10 09 07* casting cores and moulds which have undergone pouring containing hazardous substances 10 09 08 casting cores and moulds which have undergone pouring other than those mentioned in 10 09 07 10 09 09* flue-gas dust containing hazardous substances 10 09 10 flue-gas dust other than those mentioned in 10 09 09 10 09 11* other particulates containing hazardous substances 10 09 12 other particulates other than those mentioned in 10 09 11 10 09 13* waste binders containing hazardous substances 10 09 14 waste binders other than those mentioned in 10 09 13 10 09 15* waste crack-indicating agent containing hazardous substances 10 09 16 waste crack-indicating agent other than those mentioned in 10 09 15 10 09 99 wastes not otherwise specified 10 10 wastes from casting of non-ferrous pieces 10 10 03 furnace slag 10 10 05* casting cores and moulds which have not undergone pouring, containing hazardous substances 10 10 06 casting cores and moulds which have not undergone pouring, other than those mentioned in 10 10 05 10 10 07* casting cores and moulds which have undergone pouring, containing hazardous substances 10 10 08 casting cores and moulds which have undergone pouring, other than those mentioned in 10 10 07 10 10 09* flue-gas dust containing hazardous substances 10 10 10 flue-gas dust other than those mentioned in 10 10 09 10 10 11* other particulates containing hazardous substances 10 10 12 other particulates other than those mentioned in 10 10 11 10 10 13* waste binders containing hazardous substances 10 10 14 waste binders other than those mentioned in 10 10 13 10 10 15* waste crack-indicating agent containing hazardous substances 10 10 16 waste crack-indicating agent other than those mentioned in 10 10 15 10 10 99 wastes not otherwise specified 10 11 wastes from manufacture of glass and glass products 10 11 03 waste glass-based fibrous materials 10 11 05 particulates and dust 10 11 09* waste preparation mixture before thermal processing, containing hazardous substances 10 11 10 waste preparation mixture before thermal processing, other than those mentioned in 10 11 09 10 11 11* waste glass in small particles and glass powder containing heavy metals (for example from cathode ray tubes) 10 11 12 waste glass other than those mentioned in 10 11 11 10 11 13* glass-polishing and -grinding sludge containing hazardous substances 10 11 14 glass-polishing and -grinding sludge other than those mentioned in 10 11 13 10 11 15* solid wastes from flue-gas treatment containing hazardous substances 10 11 16 solid wastes from flue-gas treatment other than those mentioned in 10 11 15 10 11 17* sludges and filter cakes from flue-gas treatment containing hazardous substances 10 11 18 sludges and filter cakes from flue-gas treatment other than those mentioned in 10 11 17 10 11 19* solid wastes from on-site effluent treatment containing hazardous substances 10 11 20 solid wastes from on-site effluent treatment other than those mentioned in 10 11 19 10 11 99 wastes not otherwise specified 10 12 wastes from manufacture of ceramic goods, bricks, tiles and construction products 10 12 01 waste preparation mixture before thermal processing 10 12 03 particulates and dust 10 12 05 sludges and filter cakes from gas treatment 10 12 06 discarded moulds 10 12 08 waste ceramics, bricks, tiles and construction products (after thermal processing) 10 12 09* solid wastes from gas treatment containing hazardous substances 10 12 10 solid wastes from gas treatment other than those mentioned in 10 12 09 10 12 11* wastes from glazing containing heavy metals 10 12 12 wastes from glazing other than those mentioned in 10 12 11 10 12 13 sludge from on-site effluent treatment 10 12 99 wastes not otherwise specified 10 13 wastes from manufacture of cement, lime and plaster and articles and products made from them 10 13 01 waste preparation mixture before thermal processing 10 13 04 wastes from calcination and hydration of lime 10 13 06 particulates and dust (except 10 13 12 and 10 13 13) 10 13 07 sludges and filter cakes from gas treatment 10 13 09* wastes from asbestos-cement manufacture containing asbestos 10 13 10 wastes from asbestos-cement manufacture other than those mentioned in 10 13 09 10 13 11 wastes from cement-based composite materials other than those mentioned in 10 13 09 and 10 13 10 10 13 12* solid wastes from gas treatment containing hazardous substances 10 13 13 solid wastes from gas treatment other than those mentioned in 10 13 12 10 13 14 waste concrete and concrete sludge 10 13 99 wastes not otherwise specified 10 14 waste from crematoria 10 14 01* waste from gas cleaning containing mercury 11 WASTES FROM CHEMICAL SURFACE TREATMENT AND COATING OF METALS AND OTHER MATERIALS; NON-FERROUS HYDRO-METALLURGY 11 01 wastes from chemical surface treatment and coating of metals and other materials (for example galvanic processes, zinc coating processes, pickling processes, etching, phosphating, alkaline degreasing, anodising) 11 01 05* pickling acids 11 01 06* acids not otherwise specified 11 01 07* pickling bases 11 01 08* phosphatising sludges 11 01 09* sludges and filter cakes containing hazardous substances 11 01 10 sludges and filter cakes other than those mentioned in 11 01 09 11 01 11* aqueous rinsing liquids containing hazardous substances 11 01 12 aqueous rinsing liquids other than those mentioned in 11 01 11 11 01 13* degreasing wastes containing hazardous substances 11 01 14 degreasing wastes other than those mentioned in 11 01 13 11 01 15* eluate and sludges from membrane systems or ion exchange systems containing hazardous substances 11 01 16* saturated or spent ion exchange resins 11 01 98* other wastes containing hazardous substances 11 01 99 wastes not otherwise specified 11 02 wastes from non-ferrous hydrometallurgical processes 11 02 02* sludges from zinc hydrometallurgy (including jarosite, goethite) 11 02 03 wastes from the production of anodes for aqueous electrolytical processes 11 02 05* wastes from copper hydrometallurgical processes containing hazardous substances 11 02 06 wastes from copper hydrometallurgical processes other than those mentioned in 11 02 05 11 02 07* other wastes containing hazardous substances 11 02 99 wastes not otherwise specified 11 03 sludges and solids from tempering processes 11 03 01* wastes containing cyanide 11 03 02* other wastes 11 05 wastes from hot galvanising processes 11 05 01 hard zinc 11 05 02 zinc ash 11 05 03* solid wastes from gas treatment 11 05 04* spent flux 11 05 99 wastes not otherwise specified 12 WASTES FROM SHAPING AND PHYSICAL AND MECHANICAL SURFACE TREATMENT OF METALS AND PLASTICS 12 01 wastes from shaping and physical and mechanical surface treatment of metals and plastics 12 01 01 ferrous metal filings and turnings 12 01 02 ferrous metal dust and particles 12 01 03 non-ferrous metal filings and turnings 12 01 04 non-ferrous metal dust and particles 12 01 05 plastics shavings and turnings 12 01 06* mineral-based machining oils containing halogens (except emulsions and solutions) 12 01 07* mineral-based machining oils free of halogens (except emulsions and solutions) 12 01 08* machining emulsions and solutions containing halogens 12 01 09* machining emulsions and solutions free of halogens 12 01 10* synthetic machining oils 12 01 12* spent waxes and fats 12 01 13 welding wastes 12 01 14* machining sludges containing hazardous substances 12 01 15 machining sludges other than those mentioned in 12 01 14 12 01 16* waste blasting material containing hazardous substances 12 01 17 waste blasting material other than those mentioned in 12 01 16 12 01 18* metal sludge (grinding, honing and lapping sludge) containing oil 12 01 19* readily biodegradable machining oil 12 01 20* spent grinding bodies and grinding materials containing hazardous substances 12 01 21 spent grinding bodies and grinding materials other than those mentioned in 12 01 20 12 01 99 wastes not otherwise specified 12 03 wastes from water and steam degreasing processes (except 11) 12 03 01* aqueous washing liquids 12 03 02* steam degreasing wastes 13 OIL WASTES AND WASTES OF LIQUID FUELS (except edible oils, and those in chapters 05, 12 and 19) 13 01 waste hydraulic oils 13 01 01* hydraulic oils, containing PCBs 13 01 04* chlorinated emulsions 13 01 05* non-chlorinated emulsions 13 01 09* mineral-based chlorinated hydraulic oils 13 01 10* mineral based non-chlorinated hydraulic oils 13 01 11* synthetic hydraulic oils 13 01 12* readily biodegradable hydraulic oils 13 01 13* other hydraulic oils 13 02 waste engine, gear and lubricating oils 13 02 04* mineral-based chlorinated engine, gear and lubricating oils 13 02 05* mineral-based non-chlorinated engine, gear and lubricating oils 13 02 06* synthetic engine, gear and lubricating oils 13 02 07* readily biodegradable engine, gear and lubricating oils 13 02 08* other engine, gear and lubricating oils 13 03 waste insulating and heat transmission oils 13 03 01* insulating or heat transmission oils containing PCBs 13 03 06* mineral-based chlorinated insulating and heat transmission oils other than those mentioned in 13 03 01 13 03 07* mineral-based non-chlorinated insulating and heat transmission oils 13 03 08* synthetic insulating and heat transmission oils 13 03 09* readily biodegradable insulating and heat transmission oils 13 03 10* other insulating and heat transmission oils 13 04 bilge oils 13 04 01* bilge oils from inland navigation 13 04 02* bilge oils from jetty sewers 13 04 03* bilge oils from other navigation 13 05 oil/water separator contents 13 05 01* solids from grit chambers and oil/water separators 13 05 02* sludges from oil/water separators 13 05 03* interceptor sludges 13 05 06* oil from oil/water separators 13 05 07* oily water from oil/water separators 13 05 08* mixtures of wastes from grit chambers and oil/water separators 13 07 wastes of liquid fuels 13 07 01* fuel oil and diesel 13 07 02* Petrol 13 07 03* other fuels (including mixtures) 13 08 oil wastes not otherwise specified 13 08 01* desalter sludges or emulsions 13 08 02* other emulsions 13 08 99* wastes not otherwise specified 14 WASTE ORGANIC SOLVENTS, REFRIGERANTS AND PROPELLANTS (except 07 and 08) 14 06 waste organic solvents, refrigerants and foam/aerosol propellants 14 06 01* chlorofluorocarbons, HCFC, HFC 14 06 02* other halogenated solvents and solvent mixtures 14 06 03* other solvents and solvent mixtures 14 06 04* sludges or solid wastes containing halogenated solvents 14 06 05* sludges or solid wastes containing other solvents 15 WASTE PACKAGING; ABSORBENTS, WIPING CLOTHS, FILTER MATERIALS AND PROTECTIVE CLOTHING NOT OTHERWISE SPECIFIED 15 01 packaging (including separately collected municipal packaging waste) 15 01 01 paper and cardboard packaging 15 01 02 plastic packaging 15 01 03 wooden packaging 15 01 04 metallic packaging 15 01 05 composite packaging 15 01 06 mixed packaging 15 01 07 glass packaging 15 01 09 textile packaging 15 01 10* packaging containing residues of or contaminated by hazardous substances 15 01 11* metallic packaging containing a hazardous solid porous matrix (for example asbestos), including empty pressure containers 15 02 absorbents, filter materials, wiping cloths and protective clothing 15 02 02* absorbents, filter materials (including oil filters not otherwise specified), wiping cloths, protective clothing contaminated by hazardous substances 15 02 03 absorbents, filter materials, wiping cloths and protective clothing other than those mentioned in 15 02 02 16 WASTES NOT OTHERWISE SPECIFIED IN THE LIST 16 01 end-of-life vehicles from different means of transport (including off-road machinery) and wastes from dismantling of end-of-life vehicles and vehicle maintenance (except 13, 14, 16 06 and 16 08) 16 01 03 end-of-life tyres 16 01 04* end-of-life vehicles 16 01 06 end-of-life vehicles, containing neither liquids nor other hazardous components 16 01 07* oil filters 16 01 08* components containing mercury 16 01 09* components containing PCBs 16 01 10* explosive components (for example air bags) 16 01 11* brake pads containing asbestos 16 01 12 brake pads other than those mentioned in 16 01 11 16 01 13* brake fluids 16 01 14* antifreeze fluids containing hazardous substances 16 01 15 antifreeze fluids other than those mentioned in 16 01 14 16 01 16 tanks for liquefied gas 16 01 17 ferrous metal 16 01 18 non-ferrous metal 16 01 19 Plastic 16 01 20 Glass 16 01 21* hazardous components other than those mentioned in 16 01 07 to 16 01 11 and 16 01 13 and 16 01 14 16 01 22 components not otherwise specified 16 01 99 wastes not otherwise specified 16 02 wastes from electrical and electronic equipment 16 02 09* transformers and capacitors containing PCBs 16 02 10* discarded equipment containing or contaminated by PCBs other than those mentioned in 16 02 09 16 02 11* discarded equipment containing chlorofluorocarbons, HCFC, HFC 16 02 12* discarded equipment containing free asbestos 16 02 13* discarded equipment containing hazardous components (3) other than those mentioned in 16 02 09 to 16 02 12 16 02 14 discarded equipment other than those mentioned in 16 02 09 to 16 02 13 16 02 15* hazardous components removed from discarded equipment 16 02 16 components removed from discarded equipment other than those mentioned in 16 02 15 16 03 off-specification batches and unused products 16 03 03* inorganic wastes containing hazardous substances 16 03 04 inorganic wastes other than those mentioned in 16 03 03 16 03 05* organic wastes containing hazardous substances 16 03 06 organic wastes other than those mentioned in 16 03 05 16 03 07* metallic mercury 16 04 waste explosives 16 04 01* waste ammunition 16 04 02* fireworks wastes 16 04 03* other waste explosives 16 05 gases in pressure containers and discarded chemicals 16 05 04* gases in pressure containers (including halons) containing hazardous substances 16 05 05 gases in pressure containers other than those mentioned in 16 05 04 16 05 06* laboratory chemicals, consisting of or containing hazardous substances, including mixtures of laboratory chemicals 16 05 07* discarded inorganic chemicals consisting of or containing hazardous substances 16 05 08* discarded organic chemicals consisting of or containing hazardous substances 16 05 09 discarded chemicals other than those mentioned in 16 05 06, 16 05 07 or 16 05 08 16 06 batteries and accumulators 16 06 01* lead batteries 16 06 02* Ni-Cd batteries 16 06 03* mercury-containing batteries 16 06 04 alkaline batteries (except 16 06 03) 16 06 05 other batteries and accumulators 16 06 06* separately collected electrolyte from batteries and accumulators 16 07 wastes from transport tank, storage tank and barrel cleaning (except 05 and 13) 16 07 08* wastes containing oil 16 07 09* wastes containing other hazardous substances 16 07 99 wastes not otherwise specified 16 08 spent catalysts 16 08 01 spent catalysts containing gold, silver, rhenium, rhodium, palladium, iridium or platinum (except 16 08 07) 16 08 02* spent catalysts containing hazardous transition metals or hazardous transition metal compounds 16 08 03 spent catalysts containing transition metals or transition metal compounds not otherwise specified 16 08 04 spent fluid catalytic cracking catalysts (except 16 08 07) 16 08 05* spent catalysts containing phosphoric acid 16 08 06* spent liquids used as catalysts 16 08 07* spent catalysts contaminated with hazardous substances 16 09 oxidising substances 16 09 01* permanganates, for example potassium permanganate 16 09 02* chromates, for example potassium chromate, potassium or sodium dichromate 16 09 03* peroxides, for example hydrogen peroxide 16 09 04* oxidising substances, not otherwise specified 16 10 aqueous liquid wastes destined for off-site treatment 16 10 01* aqueous liquid wastes containing hazardous substances 16 10 02 aqueous liquid wastes other than those mentioned in 16 10 01 16 10 03* aqueous concentrates containing hazardous substances 16 10 04 aqueous concentrates other than those mentioned in 16 10 03 16 11 waste linings and refractories 16 11 01* carbon-based linings and refractories from metallurgical processes containing hazardous substances 16 11 02 carbon-based linings and refractories from metallurgical processes others than those mentioned in 16 11 01 16 11 03* other linings and refractories from metallurgical processes containing hazardous substances 16 11 04 other linings and refractories from metallurgical processes other than those mentioned in 16 11 03 16 11 05* linings and refractories from non-metallurgical processes containing hazardous substances 16 11 06 linings and refractories from non-metallurgical processes others than those mentioned in 16 11 05 17 CONSTRUCTION AND DEMOLITION WASTES (INCLUDING EXCAVATED SOIL FROM CONTAMINATED SITES) 17 01 concrete, bricks, tiles and ceramics 17 01 01 Concrete 17 01 02 Bricks 17 01 03 tiles and ceramics 17 01 06* mixtures of, or separate fractions of concrete, bricks, tiles and ceramics containing hazardous substances 17 01 07 mixtures of concrete, bricks, tiles and ceramics other than those mentioned in 17 01 06 17 02 wood, glass and plastic 17 02 01 Wood 17 02 02 Glass 17 02 03 Plastic 17 02 04* glass, plastic and wood containing or contaminated with hazardous substances 17 03 bituminous mixtures, coal tar and tarred products 17 03 01* bituminous mixtures containing coal tar 17 03 02 bituminous mixtures other than those mentioned in 17 03 01 17 03 03* coal tar and tarred products 17 04 metals (including their alloys) 17 04 01 copper, bronze, brass 17 04 02 Aluminium 17 04 03 Lead 17 04 04 Zinc 17 04 05 iron and steel 17 04 06 Tin 17 04 07 mixed metals 17 04 09* metal waste contaminated with hazardous substances 17 04 10* cables containing oil, coal tar and other hazardous substances 17 04 11 cables other than those mentioned in 17 04 10 17 05 soil (including excavated soil from contaminated sites), stones and dredging spoil 17 05 03* soil and stones containing hazardous substances 17 05 04 soil and stones other than those mentioned in 17 05 03 17 05 05* dredging spoil containing hazardous substances 17 05 06 dredging spoil other than those mentioned in 17 05 05 17 05 07* track ballast containing hazardous substances 17 05 08 track ballast other than those mentioned in 17 05 07 17 06 insulation materials and asbestos-containing construction materials 17 06 01* insulation materials containing asbestos 17 06 03* other insulation materials consisting of or containing hazardous substances 17 06 04 insulation materials other than those mentioned in 17 06 01 and 17 06 03 17 06 05* construction materials containing asbestos 17 08 gypsum-based construction material 17 08 01* gypsum-based construction materials contaminated with hazardous substances 17 08 02 gypsum-based construction materials other than those mentioned in 17 08 01 17 09 other construction and demolition wastes 17 09 01* construction and demolition wastes containing mercury 17 09 02* construction and demolition wastes containing PCB (for example PCB-containing sealants, PCB-containing resin-based floorings, PCB-containing sealed glazing units, PCB-containing capacitors) 17 09 03* other construction and demolition wastes (including mixed wastes) containing hazardous substances 17 09 04 mixed construction and demolition wastes other than those mentioned in 17 09 01, 17 09 02 and 17 09 03 18 WASTES FROM HUMAN OR ANIMAL HEALTH CARE AND/OR RELATED RESEARCH (except kitchen and restaurant wastes not arising from immediate health care) 18 01 wastes from natal care, diagnosis, treatment or prevention of disease in humans 18 01 01 sharps (except 18 01 03) 18 01 02 body parts and organs including blood bags and blood preserves (except 18 01 03) 18 01 03* wastes whose collection and disposal is subject to special requirements in order to prevent infection 18 01 04 wastes whose collection and disposal is not subject to special requirements in order to prevent infection (for example dressings, plaster casts, linen, disposable clothing, diapers) 18 01 06* chemicals consisting of or containing hazardous substances 18 01 07 chemicals other than those mentioned in 18 01 06 18 01 08* cytotoxic and cytostatic medicines 18 01 09 medicines other than those mentioned in 18 01 08 18 01 10* amalgam waste from dental care 18 02 wastes from research, diagnosis, treatment or prevention of disease involving animals 18 02 01 sharps (except 18 02 02) 18 02 02* wastes whose collection and disposal is subject to special requirements in order to prevent infection 18 02 03 wastes whose collection and disposal is not subject to special requirements in order to prevent infection 18 02 05* chemicals consisting of or containing hazardous substances 18 02 06 chemicals other than those mentioned in 18 02 05 18 02 07* cytotoxic and cytostatic medicines 18 02 08 medicines other than those mentioned in 18 02 07 19 WASTES FROM WASTE MANAGEMENT FACILITIES, OFF-SITE WASTE WATER TREATMENT PLANTS AND THE PREPARATION OF WATER INTENDED FOR HUMAN CONSUMPTION AND WATER FOR INDUSTRIAL USE 19 01 wastes from incineration or pyrolysis of waste 19 01 02 ferrous materials removed from bottom ash 19 01 05* filter cake from gas treatment 19 01 06* aqueous liquid wastes from gas treatment and other aqueous liquid wastes 19 01 07* solid wastes from gas treatment 19 01 10* spent activated carbon from flue-gas treatment 19 01 11* bottom ash and slag containing hazardous substances 19 01 12 bottom ash and slag other than those mentioned in 19 01 11 19 01 13* fly ash containing hazardous substances 19 01 14 fly ash other than those mentioned in 19 01 13 19 01 15* boiler dust containing hazardous substances 19 01 16 boiler dust other than those mentioned in 19 01 15 19 01 17* pyrolysis wastes containing hazardous substances 19 01 18 pyrolysis wastes other than those mentioned in 19 01 17 19 01 19 sands from fluidised beds 19 01 99 wastes not otherwise specified 19 02 wastes from physico/chemical treatments of waste (including dechromatation, decyanidation, neutralisation) 19 02 03 premixed wastes composed only of non-hazardous wastes 19 02 04* premixed wastes composed of at least one hazardous waste 19 02 05* sludges from physico/chemical treatment containing hazardous substances 19 02 06 sludges from physico/chemical treatment other than those mentioned in 19 02 05 19 02 07* oil and concentrates from separation 19 02 08* liquid combustible wastes containing hazardous substances 19 02 09* solid combustible wastes containing hazardous substances 19 02 10 combustible wastes other than those mentioned in 19 02 08 and 19 02 09 19 02 11* other wastes containing hazardous substances 19 02 99 wastes not otherwise specified 19 03 stabilised/solidified wastes 19 03 04* wastes marked as hazardous, partly stabilised other than 19 03 08 19 03 05 stabilised wastes other than those mentioned in 19 03 04 19 03 06* wastes marked as hazardous, solidified 19 03 07 solidified wastes other than those mentioned in 19 03 06 19 03 08* partly stabilised mercury 19 04 vitrified waste and wastes from vitrification 19 04 01 vitrified waste 19 04 02* fly ash and other flue-gas treatment wastes 19 04 03* non-vitrified solid phase 19 04 04 aqueous liquid wastes from vitrified waste tempering 19 05 wastes from aerobic treatment of solid wastes 19 05 01 non-composted fraction of municipal and similar wastes 19 05 02 non-composted fraction of animal and vegetable waste 19 05 03 off-specification compost 19 05 99 wastes not otherwise specified 19 06 wastes from anaerobic treatment of waste 19 06 03 liquor from anaerobic treatment of municipal waste 19 06 04 digestate from anaerobic treatment of municipal waste 19 06 05 liquor from anaerobic treatment of animal and vegetable waste 19 06 06 digestate from anaerobic treatment of animal and vegetable waste 19 06 99 wastes not otherwise specified 19 07 landfill leachate 19 07 02* landfill leachate containing hazardous substances 19 07 03 landfill leachate other than those mentioned in 19 07 02 19 08 wastes from waste water treatment plants not otherwise specified 19 08 01 Screenings 19 08 02 waste from desanding 19 08 05 sludges from treatment of urban waste water 19 08 06* saturated or spent ion exchange resins 19 08 07* solutions and sludges from regeneration of ion exchangers 19 08 08* membrane system waste containing heavy metals 19 08 09 grease and oil mixture from oil/water separation containing only edible oil and fats 19 08 10* grease and oil mixture from oil/water separation other than those mentioned in 19 08 09 19 08 11* sludges containing hazardous substances from biological treatment of industrial waste water 19 08 12 sludges from biological treatment of industrial waste water other than those mentioned in 19 08 11 19 08 13* sludges containing hazardous substances from other treatment of industrial waste water 19 08 14 sludges from other treatment of industrial waste water other than those mentioned in 19 08 13 19 08 99 wastes not otherwise specified 19 09 wastes from the preparation of water intended for human consumption or water for industrial use 19 09 01 solid waste from primary filtration and screenings 19 09 02 sludges from water clarification 19 09 03 sludges from decarbonation 19 09 04 spent activated carbon 19 09 05 saturated or spent ion exchange resins 19 09 06 solutions and sludges from regeneration of ion exchangers 19 09 99 wastes not otherwise specified 19 10 wastes from shredding of metal-containing wastes 19 10 01 iron and steel waste 19 10 02 non-ferrous waste 19 10 03* fluff-light fraction and dust containing hazardous substances 19 10 04 fluff-light fraction and dust other than those mentioned in 19 10 03 19 10 05* other fractions containing hazardous substances 19 10 06 other fractions other than those mentioned in 19 10 05 19 11 wastes from oil regeneration 19 11 01* spent filter clays 19 11 02* acid tars 19 11 03* aqueous liquid wastes 19 11 04* wastes from cleaning of fuel with bases 19 11 05* sludges from on-site effluent treatment containing hazardous substances 19 11 06 sludges from on-site effluent treatment other than those mentioned in 19 11 05 19 11 07* wastes from flue-gas cleaning 19 11 99 wastes not otherwise specified 19 12 wastes from the mechanical treatment of waste (for example sorting, crushing, compacting, pelletising) not otherwise specified 19 12 01 paper and cardboard 19 12 02 ferrous metal 19 12 03 non-ferrous metal 19 12 04 plastic and rubber 19 12 05 Glass 19 12 06* wood containing hazardous substances 19 12 07 wood other than that mentioned in 19 12 06 19 12 08 Textiles 19 12 09 minerals (for example sand, stones) 19 12 10 combustible waste (refuse derived fuel) 19 12 11* other wastes (including mixtures of materials) from mechanical treatment of waste containing hazardous substances 19 12 12 other wastes (including mixtures of materials) from mechanical treatment of wastes other than those mentioned in 19 12 11 19 13 wastes from soil and groundwater remediation 19 13 01* solid wastes from soil remediation containing hazardous substances 19 13 02 solid wastes from soil remediation other than those mentioned in 19 13 01 19 13 03* sludges from soil remediation containing hazardous substances 19 13 04 sludges from soil remediation other than those mentioned in 19 13 03 19 13 05* sludges from groundwater remediation containing hazardous substances 19 13 06 sludges from groundwater remediation other than those mentioned in 19 13 05 19 13 07* aqueous liquid wastes and aqueous concentrates from groundwater remediation containing hazardous substances 19 13 08 aqueous liquid wastes and aqueous concentrates from groundwater remediation other than those mentioned in 19 13 07 20 MUNICIPAL WASTES (HOUSEHOLD WASTE AND SIMILAR COMMERCIAL, INDUSTRIAL AND INSTITUTIONAL WASTES) INCLUDING SEPARATELY COLLECTED FRACTIONS 20 01 separately collected fractions (except 15 01) 20 01 01 paper and cardboard 20 01 02 Glass 20 01 08 biodegradable kitchen and canteen waste 20 01 10 Clothes 20 01 11 Textiles 20 01 13* Solvents 20 01 14* Acids 20 01 15* Alkalines 20 01 17* Photochemicals 20 01 19* Pesticides 20 01 21* fluorescent tubes and other mercury-containing waste 20 01 23* discarded equipment containing chlorofluorocarbons 20 01 25 edible oil and fat 20 01 26* oil and fat other than those mentioned in 20 01 25 20 01 27* paint, inks, adhesives and resins containing hazardous substances 20 01 28 paint, inks, adhesives and resins other than those mentioned in 20 01 27 20 01 29* detergents containing hazardous substances 20 01 30 detergents other than those mentioned in 20 01 29 20 01 31* cytotoxic and cytostatic medicines 20 01 32 medicines other than those mentioned in 20 01 31 20 01 33* batteries and accumulators included in 16 06 01, 16 06 02 or 16 06 03 and unsorted batteries and accumulators containing these batteries 20 01 34 batteries and accumulators other than those mentioned in 20 01 33 20 01 35* discarded electrical and electronic equipment other than those mentioned in 20 01 21 and 20 01 23 containing hazardous components (3) 20 01 36 discarded electrical and electronic equipment other than those mentioned in 20 01 21, 20 01 23 and 20 01 35 20 01 37* wood containing hazardous substances 20 01 38 wood other than that mentioned in 20 01 37 20 01 39 Plastics 20 01 40 Metals 20 01 41 wastes from chimney sweeping 20 01 99 other fractions not otherwise specified 20 02 garden and park wastes (including cemetery waste) 20 02 01 biodegradable waste 20 02 02 soil and stones 20 02 03 other non-biodegradable wastes 20 03 other municipal wastes 20 03 01 mixed municipal waste 20 03 02 waste from markets 20 03 03 street-cleaning residues 20 03 04 septic tank sludge 20 03 06 waste from sewage cleaning 20 03 07 bulky waste 20 03 99 municipal wastes not otherwise specified (1) Council Directive 96/59/EC of 16 September 1996 on the disposal of polychlorinated biphenyls and polychlorinated terphenyls (PCB/PCT) (OJ L 243, 24.9.1996, p. 31). (2) Regulation (EC) No 850/2004 of the European parliament and of the Council of 29 April 2004 on persistent organic pollutants and amending Directive 79/117/EEC (OJ L 158, 30.4.2004, p. 7). (3) Hazardous components from electrical and electronic equipment may include accumulators and batteries mentioned in 16 06 and marked as hazardous; mercury switches, glass from cathode ray tubes and other activated glass, etc.